
	
		II
		111th CONGRESS
		2d Session
		S. 3054
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 1, 2010
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Energy Policy and Conservation
		  Act to establish efficiency standards for bottle-type water dispensers,
		  commercial hot food holding cabinets, and portable electric
		  spas.
	
	
		1.Efficiency standards for bottle-type water
			 dispensers, commercial hot food holding cabinets, and portable electric
			 spas
			(a)DefinitionsSection 321 of the Energy Policy and
			 Conservation Act (42
			 U.S.C. 6291) is amended by adding at the end the
			 following:
				
					(67)Bottle-type water dispenserThe term bottle-type water
				dispenser means a drinking water dispenser that is—
						(A)designed for dispensing hot and cold water;
				and
						(B)uses a removable bottle or container as the
				source of potable water.
						(68)Commercial hot food holding
				cabinet
						(A)In generalThe term commercial hot food holding
				cabinet means a heated, fully-enclosed compartment that—
							(i)is designed to maintain the temperature of
				hot food that has been cooked in a separate appliance;
							(ii)has 1 or more solid or glass doors;
				and
							(iii)has an interior volume of 8 cubic feet or
				more.
							(B)ExclusionsThe term commercial hot food holding
				cabinet does not include—
							(i)a heated glass merchandising
				cabinet;
							(ii)a drawer warmer; or
							(iii)a cook-and-hold appliance.
							(69)Compartment bottle-type water
				dispenserThe term
				compartment bottle-type water dispenser means a drinking water
				dispenser that—
						(A)is designed for dispensing hot and cold
				water;
						(B)uses a removable bottle or container as the
				source of potable water; and
						(C)includes a refrigerated compartment with or
				without provisions for making ice.
						(70)Portable electric spa
						(A)In generalThe term portable electric spa
				means a factory-built electric spa or hot tub that—
							(i)is intended for the immersion of persons in
				heated water circulated in a closed system; and
							(ii)is not intended to be drained and filled
				with each use.
							(B)InclusionsThe term portable electric spa
				includes—
							(i)a filter;
							(ii)a heater (including an electric, solar, or
				gas heater);
							(iii)a pump;
							(iv)a control; and
							(v)other equipment, such as a light, a blower,
				and water sanitizing equipment.
							(C)ExclusionsThe term portable electric spa
				does not include—
							(i)a permanently installed spa that, once
				installed, cannot be moved; or
							(ii)a spa that is specifically designed and
				exclusively marketed for medical treatment or physical therapy purposes.
							(71)Water dispenserThe term water dispenser means
				a factory-made assembly that—
						(A)mechanically cools and heats potable water;
				and
						(B)dispenses the cooled or heated water by
				integral or remote
				means.
						.
			(b)CoverageSection 322(a) of the Energy Policy and
			 Conservation Act (42
			 U.S.C. 6292(a)) is amended—
				(1)by redesignating paragraph (20) as
			 paragraph (23); and
				(2)by inserting after paragraph (19) the
			 following:
					
						(20)Bottle-type water dispensers and
				compartment bottle-type water dispensers.
						(21)Commercial hot food holding
				cabinets.
						(22)Portable electric
				spas.
						.
				(c)Test proceduresSection 323(b) of the Energy Policy and
			 Conservation Act (42
			 U.S.C. 6293(b)) is amended by adding at the end the
			 following:
				
					(19)Bottle-type water dispensers
						(A)In generalTest procedures for bottle-type water
				dispensers and compartment bottle-type water dispensers shall be based on the
				document Energy Star Program Requirements for Bottled Water Coolers
				version 1.1 published by the Environmental Protection Agency.
						(B)Integral, automatic timersA unit with an integral, automatic timer
				shall not be tested under this paragraph using section 4D of the test criteria
				(relating to Timer Usage).
						(20)Commercial hot food holding
				cabinets
						(A)In generalTest procedures for commercial hot food
				holding cabinets shall be based on the test procedures described in ANSI/ASTM
				F2140–01 (Test for idle energy rate-dry test).
						(B)Interior volumeInterior volume shall be based under this
				paragraph on the method demonstrated in the document Energy Star Program
				Requirements for Commercial Hot Food Holding Cabinets of the
				Environmental Protection Agency, as in effect on August 15, 2003.
						(21)Portable electric spas
						(A)In generalTest procedures for portable electric spas
				shall be based on the test method for portable electric spas described in
				section 1604 of title 20, California Code of Regulations, as amended on
				December 3, 2008.
						(B)Normalized consumptionConsumption shall be normalized under this
				paragraph for a water temperature difference of 37 degrees Fahrenheit.
						(C)ANSI test procedureIf the American National Standards
				Institute publishes a test procedure for portable electric spas, the Secretary
				shall revise the procedure established under this paragraph, as determined
				appropriate by the
				Secretary.
						.
			(d)StandardsSection 325 of the Energy Policy and
			 Conservation Act (42
			 U.S.C. 6295) is amended—
				(1)by redesignating subsection (ii) as
			 subsection (mm); and
				(2)by inserting after subsection (hh) the
			 following:
					
						(ii)Bottle-Type water dispensersEffective beginning January 1, 2012—
							(1)a bottle-type water dispenser shall not
				have standby energy consumption that is greater than 1.2 kilowatt-hours per
				day; and
							(2)a compartment bottle-type water dispenser
				shall not have standby energy consumption that is greater than 1.3
				kilowatt-hours per day.
							(jj)Commercial hot food holding
				cabinetsEffective beginning
				January 1, 2012, a commercial hot food holding cabinet shall have a maximum
				idle energy rate of 40 watts per cubic foot of interior volume.
						(kk)Portable electric spasEffective beginning January 1, 2012, a
				portable electric spa shall not have a normalized standby power rate of greater
				than 5 (V2/3) Watts (in which V
				equals the fill volume (in gallons)).
						(ll)Revisions
							(1)In generalNot later than January 1, 2013, the
				Secretary shall—
								(A)consider in accordance with subsection (o)
				revisions to the standards established under subsections (ii), (jj), and (kk);
				and
								(B)(i)publish a final rule establishing the
				revised standards; or
									(ii)make a finding that no revisions are
				technically feasible and economically justified.
									(2)Effective
				dateAny revised standards
				under this subsection take effect on January 1,
				2016.
							.
				(e)PreemptionSection 327 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6297) is amended—
				(1)in subsection (b)—
					(A)in paragraph (6), by striking
			 or after the semicolon at the end;
					(B)in paragraph (7), by striking the period at
			 the end and inserting ; or; and
					(C)by adding at the end the following:
						
							(8)is a regulation that—
								(A)establishes efficiency standards for
				bottle-type water dispensers, compartment bottle-type water dispensers,
				commercial hot food holding cabinets, or portable electric spas; and
								(B)is in effect on or before the date of
				enactment of this paragraph.
								;
				and
					(2)in subsection (c)—
					(A)in paragraph (8)(B), by striking
			 and after the semicolon at the end;
					(B)in paragraph (9)—
						(i)by striking except that— and
			 all that follows through if the Secretary and inserting
			 except that if the Secretary;
						(ii)by redesignating clauses (i) and (ii) as
			 subparagraphs (A) and (B), respectively, and indenting appropriately;
			 and
						(iii)in subparagraph (B) (as so redesignated),
			 by striking the period at the end and inserting and; and
						(C)by adding at the end the following:
						
							(10)is a regulation that—
								(A)establishes efficiency standards for
				bottle-type water dispensers, compartment bottle-type water dispensers,
				commercial hot food holding cabinets, or portable electric spas; and
								(B)is adopted by the California Energy
				Commission on or before January 1,
				2013.
								.
					
